*270Opinión disidente emitida por el
Juez Presidente Señor Hernández Denton,
a la cual se unen la Jueza Asociada Señora Fiol Matta y la Juez Asociada Rodríguez Rodríguez.
Disentimos de la opinión que emite hoy el Tribunal en reconsideración, por entender que la sentencia dictada ori-ginalmente en el caso de epígrafe, Pueblo v. De Jesús Carrillo, 177 D.P.R. 788 (2009), es correcta en derecho y es la solución adecuada para los hechos particulares de este caso. Al dejar sin efecto este reciente pronunciamiento, el Tribunal pasa por alto las circunstancias excepcionales del caso de autos y pauta una norma generalizada que no se ajusta a éstas ni a la doctrina aplicable.
Asimismo, el proceder del Tribunal no halla base en la moción de reconsideración presentada por la Procuradora General, pues en ésta no se esbozan argumentos que no hayan sido considerados ya por este Tribunal al emitir la Sentencia del pasado 30 de diciembre de 2009. La referida moción se limita meramente a reproducir partes de la opi-nión disidente emitida entonces por la compañera Jueza Asociada Señora Pabón Charneco, y suscrita por los com-pañeros Jueces Asociados Señores Martínez Torres y Kol-thoff Caraballo. Es esta misma opinión disidente, que hace pocos meses no contó con el aval de una mayoría de los miembros de este Tribunal, la que ahora se reproduce en su totalidad como Opinión de Tribunal, con exactamente los mismos fundamentos jurídicos y el mismo análisis. Este proceder socava la confianza del pueblo en el sistema judicial y lesiona la legitimidad de las decisiones de este Tribunal en la medida en que éstas pueden cambiar de un momento a otro, sin que se haya provisto fundamentos rea-les y sustantivos para ello. Por lo tanto, y porque creemos que la sentencia emitida anteriormente en este caso es co-rrecta en derecho, disentimos.
*271I
En la Sentencia de 30 de diciembre de 2009 se deter-minó que procedía dejar sin efecto la confiscación de una fianza prestada por la compañía International Fidelity Insurance Company (International) para garantizar la com-parecencia de un acusado al tribunal durante el procedi-miento criminal que se llevaba a cabo en su contra. Ello, pues determinamos que el fraude de identidad perpetrado por dicho acusado constituyó un error sustancial en cuanto al objeto del contrato que vició el consentimiento de la fia-dora al momento de prestar la fianza.
Específicamente, luego de analizar la doctrina aplicable, concluimos que el error en el objeto del contrato de fianza, además de esencial, había sido excusable, ya que la fiadora había descansado razonablemente en la identificación del acusado realizada por el Estado, quien lo había tenido bajo su custodia durante tres meses luego de que varias entida-des gubernamentales de ley y orden intervinieran con él y le tomaran su información personal. Por ello, determina-mos que, ante las circunstancias particulares del caso, pro-cedía dejar sin efecto la confiscación de la fianza, pues el contrato de fianza entre International y el Estado fue inválido.
Inconforme con la determinación del Tribunal, algunos compañeros Jueces Asociados suscribieron una opinión disidente en la cual expusieron que, a pesar de coincidir con la sentencia en cuanto a que el error en la identidad del acusado es uno esencial sobre el objeto del contrato, éste no fue excusable. Por lo tanto, fue su criterio entonces que International no había sido diligente al prestar la fianza, ya que no era razonable descansar en la información pro-vista por el Estado para identificar al acusado. Sostuvo, en cambio, que la fiadora debió realizar determinadas gestio-nes dirigidas a asegurarse que el acusado era quien decía ser.
*272Una vez certificado el dictamen de este Tribunal, el Es-tado, a través de la Procuradora General, presentó oportu-namente una moción de reconsideración en la que nos so-licitó que dejáramos sin efecto la Sentencia de 30 de diciembre de 2009. Como fundamento para ello sostuvo —al igual que lo hizo desde el inicio del caso— que la fia-dora no había sido diligente al no realizar una corrobora-ción independiente de la información provista por el Es-tado, por lo que procedía la confiscación de la fianza. Para sustentar su postura, se limitó a citar extensamente la opi-nión disidente emitida junto con la Sentencia del Tribunal. Aún así, una mayoría de los miembros de este Tribunal decide reconsiderar nuestra decisión anterior.
II
Con el mayor de los respetos a los compañeros Jueces Asociados que suscriben la posición mayoritaria, en la Opi-nión emitida hoy no se exponen las razones que llevan al cambio de postura de este Tribunal, sino que meramente se indica que se reconsidera la decisión anterior a base de los fundamentos expuestos en la moción de reconsideración del Estado. Según mencionáramos, dicha moción sólo reproduce los argumentos ya presentados durante la etapa de conside-ración original del caso y adopta los pronunciamientos de la opinión disidente de la compañera Jueza Asociada Señora Pabón Charneco. Es decir, los fundamentos que la mayoría de este Tribunal aduce para cambiar de parecer son los mis-mos que fueron considerados anteriormente.
Es norma conocida que los tribunales tenemos el poder inherente de reconsiderar nuestras determinaciones y en-mendarlas sustancialmente, a solicitud de parte o motu proprio, mientras tengamos jurisdicción sobre el caso. Insular Highway v. A.I.I.Co., 174 D.P.R. 793 (2008). Precisa-mente, la moción de reconsideración es el mecanismo que provee nuestro ordenamiento para permitir que un tribu*273nal modifique sus decisiones y enmiende o corrija los erro-res en que hubiese incurrido. Interior Developers v. Mun. de San Juan, 177 D.P.R. 693 (2009); Lagares v. E.L.A., 144 D.P.R. 601, 609 (1997).
Las reconsideraciones también pueden ocurrir como parte del flujo normal de los procedimientos judiciales cuando existen otras circunstancias que pudieran justificar un giro en la decisión del Tribunal, como lo sería, por ejem-plo, un cambio en la composición de esta Curia o de los jue-ces que intervienen en la consideración de los casos. Así, pues, en ocasiones ha ocurrido que algunos jueces se retiran o llegan nuevos miembros a este Foro en la etapa de recon-sideración de un caso. Con el insumo de los nuevos jueces, o con la ausencia de alguno que estuvo previamente, la mayo-ría de votos necesarios para emitir una decisión puede cam-biar, por lo que es entendible que se reconsidere y se dejen sin efecto pronunciamientos anteriores. Véanse, por ejem-plo: Mun. Arecibo v. Mun. Quebradillas, 161 D.P.R. 109 (2004), reconsiderado en Municipio Arecibo v. Municipio Quebradillas, 163 D.P.R. 308 (2004)(1) Pueblo v. Pagán Medina, 175 D.P.R. 557 (2009), reconsiderado en Pueblo v. Pagán Medina, 178 D.P.R. 228 (2010).(2)
No obstante, los tribunales no debemos tomar liviana-mente esta facultad de reconsiderar nuestras decisiones, sobre todo cuando se trata de un tribunal de última instan-cia que tiene la responsabilidad constitucional de pautar derecho. Precisamente por la naturaleza de este Tribunal *274es que no debemos hacer uso continuo de un “retroscopio” que nos lleve a cambiar de opinión constantemente. Debe-mos hacerlo sólo cuando tengamos verdaderas razones de índole jurídico para ello y quedemos plenamente convenci-dos de que nuestro dictamen original fue equivocado. De lo contrario, corremos el peligro de restar certeza y confiabi-lidad a nuestras decisiones. Cambiar de parecer ante una moción de reconsideración que no expone argumento al-guno que no haya sido evaluado y rechazado al emitir la ponencia original podría dar la impresión de que la senten-cia emitida previamente no fue el producto de un ejercicio de cuidadosa deliberación y estudio por parte de todos los integrantes de esta Curia, máxime cuando intervinieron exactamente los mismos siete jueces en ambas decisiones.
Según nuestra experiencia en este Tribunal, todos los que intervenimos en los casos ante nuestra consideración los estudiamos detenidamente. Ello implica que, al emitir un voto, lo hacemos luego de haber sopesado los argumen-tos y fundamentos de todas las partes. Asimismo, en aten-ción al carácter colegiado de este Foro, consideramos dete-nidamente las opiniones de los demás miembros de este Tribunal. Sólo así nos aseguramos de que, al emitir nues-tro voto, lo hacemos con el convencimiento de que la pos-tura que asumimos es la que entendemos correcta de acuerdo al derecho aplicable y nuestro sentido de justicia. En lo que a nosotros respecta, en el caso de autos ya ha-bíamos examinado la opinión disidente de la compañera Jueza Asociada Señora Pabón Charneco previo a que se emitiera la Sentencia de 30 de diciembre de 2009. En aquel entonces no la suscribimos por entender que la sentencia emitida reflejaba la manera correcta de resolver la controversia.
Es importante señalar, además, que el caso se resolvió mediante sentencia, la cual, como se sabe, no tiene efecto de precedente y su resultado sólo aplicaba al caso de autos. *275Consideramos que esta es la solución adecuada para un caso cuyas circunstancias son realmente excepcionales y no requieren que pautemos una norma generalizada.
Lo expuesto por la Procuradora General en su moción de reconsideración es exactamente el mismo argumento planteado en su alegato ante nos, el cual fue considerado y descartado al emitir la sentencia que hoy se reconsidera. Entendemos que la Procuradora General, lejos de proveer razones justificadas y fundamentos concretos por los cua-les dejar sin efecto nuestra sentencia anterior, se limita a reproducir los planteamientos de la opinión disidente emi-tida originalmente en el caso de autos.
Como Tribunal, proyectamos inseguridad en nuestras decisiones cuando emitimos una sentencia y luego cambia-mos de parecer en la primera reconsideración sin que nos hayan provisto fundamentos nuevos o planteamientos me-ritorios que se pudieran haber perdido de vista al emitir la decisión original. Ciertamente, una moción de reconsidera-ción bien fundamentada puede movernos a modificar nues-tras posturas en aquellas circunstancias que realmente lo ameriten. Del mismo modo, es un proceso normal de un foro colegiado el que las posiciones minoritarias en algún momento lleguen a convertirse en mayoritarias. Sin embargo, ello debe ser el producto de fundamentos certeros y adecuados que respondan a un proceso de cuidadosa deliberación. No podemos perder de vista que, como tribunal de última instancia en nuestra jurisdicción, los dictá-menes de esta Curia deben proveer a las partes, y a la ciudadanía en general, la seguridad de que al tomar una decisión lo hacemos luego de considerar cuidadosamente los asuntos y argumentos ante nuestra consideración, así como las posturas y opiniones de nuestros compañeros de Foro.
Nos preocupa, además, que ahora el Tribunal decida pautar una norma general mediante una opinión, utili-zando como base para ello un caso cuyas circunstancias *276son realmente excepcionales. Precisamente por la particu-laridad de los hechos del caso es que decidimos anterior-mente que el mecanismo correcto para disponer de la pre-sente controversia era una sentencia. No olvidemos que, al resolver los casos, debemos también tener en mente las consecuencias de nuestras decisiones en el ordenamiento jurídico, y debemos ser cuidadosos de pautar derecho sólo cuando sea necesario.
Entendemos que la Sentencia de 30 de diciembre en el caso de epígrafe fue correcta en derecho y fue la solución adecuada dadas las características particulares del caso ante nuestra consideración. Las circunstancias excepciona-les del fraude cometido por el acusado y el hecho de que estuviera en custodia del Estado durante tres meses sin que se pudiera detectar la falsedad de su identidad, nos llevaron a concluir que el consentimiento de la fiadora es-tuvo viciado al prestar la fianza. Por lo tanto, estimamos entonces que no procedía la confiscación de la fianza. Nuestro criterio permanece inalterado.
III
En vista de todo lo anterior, reiteramos nuestra confor-midad con la sentencia emitida anteriormente, así como con sus fundamentos. Ante el proceder del Tribunal de de-jarla sin efecto injustificadamente, respetuosamente disentimos.

(1) Al momento de emitir la decisión original en esa ocasión, el Tribunal estaba compuesto por la Jueza Presidenta Señora Naveira Merly y los Jueces Asociados Señores Rebollo López, Hernández Denton, Fuster Berlingeri, Corrada del Río y Rivera Pérez. Sin embargo, en el proceso de reconsideración, la Jueza Presidenta Naveira Merly se acogió al retiro y tomaron posesión de sus cargos las Juezas Aso-ciadas Señoras Fiol Matta y Rodríguez Rodríguez.


(2) De igual forma, cuando se emitió inicialmente la decisión de Pueblo v. Pagán Medina, 175 D.P.R. 557 (2009), el Tribunal estaba compuesto por el Juez Presidente Señor Hernández Denton, el Juez Asociado Señor Rivera Pérez y las Juezas Asocia-das Señoras Fiol Matta y Rodríguez Rodríguez. Posteriormente, en el proceso de reconsideración juraron a sus cargos los nuevos Jueces Asociados Señor Martínez Torres, Señora Pabón Charneco y Señor Kolthoff Caraballo.